Title: To George Washington from Robert Morris, 5 July 1781
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Philadelphia July 5th 1781
                  
                  You Will find enclosed herein the Copy of an Act of Congress of the 4th June whereby I am vested with Powers to dispose of the Specific supplies required from the several States in such manner as with your Excellencys Advice, I may judge will best promote the Publick interest and Answer the purposes of the present Campaigne—some former acts of Congress respecting these same Specific Supplies directed the Board of War to Collect them & form Magazines thereof in Consequence of Which that Board Wrote to the several States to know what Supplies were Collected or what they might depend on, And I have long Waited for the Answers, but as yet they have only one Answer which is from the Executive Authority of Pensylvania, who said they could not assure them of a barrell of Provisions, but since the date of that Ansr the Assembly have empowered me to procure their share of specific Supplies and to pay to Congress the balance due on the 4/10 of the 18th of March 1780 Emission of Paper dollars and have Assigned me as a Fund for effecting these things.  their Whole Emission of State Paper struck in Virtue of an Act of the 4th April last Amounting to £500.000 this Curry at present the paper is in the same depreciated State that disabled the Council from procuring the Supplies and consequently is of no use to me but as I think the Measures adopted by the Assembly will probably Appreciate this Money Considerably I shall charge this State with the 3000 bbls of flour supplied the Army by Genl Schuyler & Mr Lowrey, and with 4,000 bbls of flour I have Obtained here on behalf of the State, but it is not eligible to transport flour from this State, Delaware or Maryland (the upper parts), either to yours or the Southern Army because there is plenty much nearer to both, that may be purchased as Cheap as in either of the States mentioned and the expence of transportation, equal or nearly equal to the first Cost of the flour, thereby be saved, I am therefore of the Opinion it is best to Convert these Specific Supplies into Money, and Employ that money for the service of the Campaign And I entertain the same Opinion With Respect to all the Specific supplies now due, for they are so circumstanced that little if any of them will be brought into use in any other manner than by selling them where they lay for the most they will fetch What use can Beef &c. in New Hampshire, Massachusets &c. &c. or flour in Fredk County Maryland or in any of the back Counties be to Our Armies, it would Cost more Money to transport it to the Army than would purchase an equal quantity delivered at your Camp, upon the Whole, I believe we must get your Army Supplied by Contract as soon as we can and Convert these Supplies (if they can be got) into Money to pay the Contractors &ca.  probably the number of Objects that will now claim your attention may induce you to  to be excused from any farther trouble on this score, if so a Letter with your Opinion and Advice in general terms will suffice for me and thereupon I will take the best measures with these supplies that I can devise for the publick interest, on the contrary should you desire to be particularly inform’d of every disposition I make it shall be complied with most Chearfully.
                  I believe the Board of War have Written to your Excellency relative to the Appointment of places of Deposite for Provisions that are to be supplied by Contract this is Essentially necessary before prices can be fixed, but before I enter on this Subject with you I Will have a consultation with that Board in Order to be of one Understanding respecting the terms and Modes of Contracting after Which I shall do myself the honour of addressing you again.  With the utmost Respect and Esteem, I am Dear Sir Your Obediant Humble Servt
                  
                     Robt Morris
                     S.I. of Finance
                     
                  
               